HAMITER, Justice.
On August 8, 1952, defendant moved to-dismiss this appeal, contending that appellant (plaintiff) perfected a previous appeal under the first of two orders obtained by her and then failed to bring up the transcript timely (the present appeal is under the second order). In denying the motion: on November 10, 1952, 221 La. 1088, 61 So. 2d 881, we observed in the opinion supporting our decree that mover’s position would be meritorious if bond had been furnished in connection with the first order, pointing-out that the record before us did not disclose that such was done.
*569Since the rendition of that decree defendant has supplemented the record by filing here a certified copy of the bond given pursuant to the first order, renewing at the same time his motion to dismiss, to neither of which has appellant offered objection or opposition.
The appeal is dismissed.
PONDER, J., recused.